Name: Commission Implementing Regulation (EU) 2015/1363 of 6 August 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza outbreaks in that country (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  agricultural activity;  European Union law;  health;  trade;  America;  tariff policy;  animal product
 Date Published: nan

 7.8.2015 EN Official Journal of the European Union L 210/24 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1363 of 6 August 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza outbreaks in that country (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1), 24(2) and 25(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (3) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products (the commodities). It provides that the commodities may only be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI). (3) The United States is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of the commodities covered by that Regulation are authorised from certain parts of its territory depending on the presence of HPAI outbreaks. That regionalisation was recognised by Regulation (EC) No 798/2008, as amended by Commission Implementing Regulations (EU) 2015/243 (4), (EU) 2015/342 (5), (EU) 2015/526 (6), (EU) 2015/796 (7), (EU) 2015/1153 (8) and lastly by (EU) 2015/1220 (9) following outbreaks of HPAI in the States of Indiana and Nebraska. (4) An Agreement between the Union and the United States (10) provides for a swift mutual recognition of regionalisation measures in the event of outbreaks of a disease in the Union or in the United States (the Agreement). (5) Following the HPAI outbreaks in Nebraska and Indiana, no further State of the United States became newly infected with HPAI. The United States has implemented a stamping-out policy in order to control HPAI and limit its spread. The veterinary authorities of the United States continue to suspend issuing veterinary certificates for consignments of poultry commodities intended for export to the Union from the entire territory of affected States or from parts thereof which have been placed under restrictions and which are subject to Union regionalisation measures. (6) The United States has further submitted updated information on the epidemiological situation on its territory and the measures it has taken to prevent the further spread of HPAI which has now been evaluated by the Commission. On the basis of that evaluation, as well as the commitments laid down in the Agreement and the guarantees provided by the United States, it is appropriate to modify the prohibition on the introduction into the Union of certain commodities to cover only certain parts of the States of Indiana, Nebraska and South Dakota, which the veterinary authorities of the United States have placed under restrictions due to previous outbreaks. (7) In addition, the United States has reported the completion of cleaning and disinfection measures following the stamping-out of poultry on holdings in the States of Arkansas, California, Indiana and Missouri where HPAI outbreaks were detected between February and May 2015. It is therefore appropriate to indicate the dates when the affected areas, in these States that were placed under veterinary restrictions in relation to those outbreaks, may again be considered free of HPAI and imports into the Union of certain poultry commodities originating from those areas should again be authorised. (8) The entry for the United States in the list in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended to take account of the current epidemiological situation in that third country. (9) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) Commission Implementing Regulation (EU) 2015/243 of 13 February 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (OJ L 41, 17.2.2015, p. 5). (5) Commission Implementing Regulation (EU) 2015/342 of 2 March 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following outbreaks in the States of Idaho and California (OJ L 60, 4.3.2015, p. 31). (6) Commission Implementing Regulation (EU) 2015/526 of 27 March 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to further outbreaks of highly pathogenic avian influenza in that country (OJ L 84, 28.3.2015, p. 30). (7) Commission Implementing Regulation (EU) 2015/796 of 21 May 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following further outbreaks in that country (OJ L 127, 22.5.2015, p. 9). (8) Commission Implementing Regulation (EU) 2015/1153 of 14 July 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following further outbreaks in that country (OJ L 187, 15.7.2015, p. 10). (9) Commission Implementing Regulation (EU) 2015/1220 of 24 July 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following recent outbreaks in the States of Indiana and Nebraska (OJ L 197, 25.7.2015, p. 1). (10) Agreement between the European Community and the Government of the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products, as approved on behalf of the European Community by Council Decision 1998/258/EC (OJ L 118, 21.4.1998, p. 1). ANNEX In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for the United States is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 US  United States US-0 Whole country SPF EP, E S4 US-1 Area of the United States, excluding the territory US-2 BPP, BPR, DOC, DOR, HEP, HER, SRP, SRA N A S3, ST1 WGM VIII POU, RAT N US-2 Area of the United States corresponding to: US-2.1 State of Washington: Benton County Franklin County WGM VIII P2 19.12.2014 7.4.2015 POU, RAT N P2 US-2.2 State of Washington: Clallam County WGM VIII P2 19.12.2014 11.5.2015 POU, RAT N P2 US-2.3 State of Washington: Okanogan County (1): (a) North: Beginning at the intersection of US 97 WA 20 and S. Janis Road, turn right onto S. Janis Road. Turn left onto McLaughlin Canyon Road, then right onto Hardy Road, then turn left onto Chewilken Valley Road. (b) East: From Chewilken Valley Road, turn right onto JH Green Road, then left onto Hosheit Road, then left onto Tedrow Trail Road, then left onto Brown Pass Road to the boundary line of the Colville Tribe. Follow the Colville Tribe boundary west and then south until it crosses US 97 WA 20. (c) South: Turn right onto US 97 WA 20, then left onto Cherokee Road, then right onto Robinson Canyon Road. Turn left onto Bide A Wee Road, then left onto Duck Lake Road, then right onto Soren Peterson Road, then left onto Johnson Creek Road, then right onto George Road. Turn left onto Wetherstone Road, then right onto Eplay Road. (d) West: From Eplay Road, turn right onto Conconully Road/6th Avenue N., then left onto Green Lake Road, then right onto Salmon Creek Road, then right onto Happy Hill Road, then left onto Conconully Road (turns into Main Street). Turn right onto Broadway, then left onto C Street, then right onto Lake Street E, then right onto Sinlahekin Road, then right onto S. Fish Lake Road, then right onto Fish Lake Road. Turn left onto N. Pine Creek Road, then right onto Henry Road (turns into N. Pine Creek Road), then right onto Indian Springs Road, then right onto Hwy 7, ending at US 97 WA 20. WGM VIII P2 29.1.2015 16.6.2015 POU, RAT N P2 US-2.4 State of Washington: Okanogan County (2): (a) North: Beginning where US Hwy 97 intersects with the Canadian border, continue East along the Canadian border, then turn right onto 9 Mile Road (County Hwy 4777). (b) East: From 9 Mile Road, turn right onto Old Hwy 4777, which turns South onto Molson Road. Turn right onto Chesaw Road, then left onto Forest Service 3525, then left onto Forest Development Road 350, which turns into Forest Development Road 3625. From there, head due west and turn left onto Forest Service 3525, then right onto Rone Road, then right onto Box Spring Road, then left onto Mosquito Creek Road, and then right onto Swanson Mill Road. (c) South: From Swanson Mill Road, turn left onto O'Neil Road, then merge south onto US 97. Turn right onto Ellis Forde Bridge Road, then left onto Janis Oroville (SR 7), then right onto Loomis Oroville Road, then right onto Wannacut Lake Road, then left onto Ellemeham Mountain Road, then left onto Earth Dam Road, then left onto an unnamed road, then right onto an unnamed road, then right onto another unnamed road, then left onto an unnamed road, and then left onto another unnamed road. (d) West: From the unnamed road, turn right onto Loomis Oroville Road, then left onto Smilkameen Road to the Canadian Border. WGM VIII P2 3.2.2015 6.5.2015 POU, RAT N P2 US-2.5 State of Oregon: Douglas County WGM VIII P2 19.12.2014 23.3.2015 POU, RAT N P2 US-2.6 State of Oregon: Deschutes County WG VIII P2 14.2.2015 19.5.2015 POU, RAT N P2 US-2.7 State of Oregon: Malheur County WGM VIII P2 20.1.2015 11.5.2015 POU, RAT N P2 State of Idaho: Canyon County Payette County WGM VIII P2 POU, RAT N P2 US-2.8 State of California: Stanislaus County/Tuolumne County: A zone of a 10 km radius starting with N point on the circular Control Zone border and extending in a clockwise fashion: (a) North: 2,5 miles east from intersection between State Hwy. 108 and Williams Road. (b) Northeast: 1,4 miles southeast from intersection between Rock River Dr and Tulloch Road. (c) East: 2,0 miles northwest from intersection between Milpitas Road and Las Cruces Road. (d) Southeast: 1,58 miles east of the north end of Rushing Road. (e) South: 0,70 miles south of intersection between State Highway 132 and Crabtree Road. (f) Southwest: 0,8 miles southeast of intersection between Hazel Dean Road and Loneoak Road. (g) West: 2,5 miles southwest of intersection between Warnerville Road and Tim Bell Road. (h) Northwest: 1,0 mile southeast of intersection between CA-120 and Tim Bell Road. WGM VIII P2 23.1.2015 POU, RAT N P2 5.5.2015 US-2.9 State of California: Kings County: A zone of a 10 km radius starting with N point on the circular Control Zone border and extending in a clockwise fashion: (a) North: 0,58 miles north of Kansas Avenue (b) Northeast: 0,83 miles east from CA-43. (c) East: 0,04 miles east from 5th Avenue (d) Southeast: 0,1 miles east of intersection between Paris Avenue and 7th Avenue (e) South: 1,23 miles north of Redding Avenue (f) Southwest: 0,6 miles west of intersection of Paris Avenue and 15th Avenue (g) West: 1,21 miles east of 19th Avenue (h) Northwest: 0,3 miles north of intersection of Laurel Avenue and 16th Avenue WGM VIII P2 12.2.2015 POU, RAT N P2 26.5.2015 US-2.10 State of Minnesota WGM VIII P2 5.3.2015 POU, RAT N P2 US-2.11.1 State of Missouri: Jasper County Barton County WGM VIII P2 8.3.2015 18.6.2015 POU, RAT N P2 US-2.11.2 State of Missouri: Moniteau County Morgan County WGM VIII P2 10.3.2015 11.6.2015 POU, RAT N P2 US-2.11.3 State of Missouri: Lewis County WGM VIII P2 5.5.2015 20.9.2015 POU, RAT N P2 US-2.13 State of Arkansas: Boone County Marion County WGM VIII P2 11.3.2015 13.7.2015 POU, RAT N P2 US-2.14 State of Kansas: Leavenworth County Wyandotte County WGM VIII P2 13.3.2015 12.6.2015 POU, RAT N P2 US-2.15 State of Kansas: Cherokee County Crawford County WGM P2 9.3.2015 18.6.2015 POU, RAT N P2 US-2.16 State of Montana: Judith Basin County Fergus County WGM VIII P2 2.4.2015 POU, RAT N P2 US-2.17 State of North Dakota WGM VIII P2 11.4.2015 POU, RAT N P2 US-2.18 State of South Dakota: Beadle County Bon Homme County Brookings County Brown County Hutchinson County Kingsbury County Lake County McCook County McPherson County Minnehaha County Moody County Roberts County Spink County Yankton County WGM VIII P2 1.4.2015 POU, RAT N P2 US-2.19.1 State of Wisconsin: Barron County WGM VIII P2 16.4.2015 18.8.2015 POU, RAT N P2 US-2.19.2 State of Wisconsin: Jefferson County WGM VIII P2 11.4.2015 17.8.2015 POU, RAT N P2 US-2.19.3 State of Wisconsin: Chippewa County WGM VIII P2 23.4.2015 29.7.2015 POU, RAT N P2 US-2.19.4 State of Wisconsin: Juneau County WGM VIII P2 17.4.2015 6.8.2015 POU, RAT N P2 US-2.20 State of Iowa WGM VIII P2 14.4.2015 POU, RAT N P2 US-2.21 State of Indiana: Whitley County WGM VIII P2 10.5.2015 8.8.2015 POU, RAT N P2 US-2.22 State of Nebraska: Dakota County Dixon County Thurston County Wayne County WGM VIII P2 11.5.2015 POU, RAT N P2